DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendments
The Amendment filed February 26, 2021 has been entered. Claims 1-21 remain pending in the application with claims 1, 6-7, 9, 16, and 20 are amended, claims 2-5, 12, 17 and 19 withdrawn, claim 8 canceled and a claim 21 newly added. Applicant’s amendments to the specification objections have overcome objections previously set forth in the Non-Final Office Action mailed November 30, 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

6.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa (US 20180256008) in view of Wu et al. (US 20150221116).
Regarding Claim 1, Nishizawa discloses an endoscope apparatus (10, 30) comprising: 
one or more endoscopes (10, 30) each of which includes an imager (12, 32) on a distal end portion of a tubular housing 
and one or more endoscope arms (20, 71) each of which includes a plurality of joints (joint parts 22) and a plurality of position detectors (encoders 17, 24) corresponding to the respective plural of joints, and holds the endoscope ([0047], arm 20 holds the endoscope 10),   
a controller (50, 66) that processes a plurality of images obtained by the one or more endoscopes ([0097], position calculation part 51 recognizes the position and orientation of the first marker 42 in the reference coordinate system from the plurality of images)
wherein the controller obtains position information of the imager by using the plurality of position detectors ([0007]-[0008], controller acquires a position and orientation of the second insertable instrument in a predetermined coordinate system; calculate a position and direction of an optical axis of the second image sensor based on the position and orientation of the second insertable instrument).
However, Nishizawa does not disclose the apparatus obtaining a plurality of images with mutually overlapping regions in a body of a subject; and feature points 
Wu et al. teach the apparatus obtaining a plurality of images with mutually overlapping regions in a body of a subject ([0006], [0029]-[0031] overlap images); feature points within the mutually overlapping regions of the respective images ([0006], [0029]-[0031] overlap images), specifies the mutually overlapping regions by using the feature points ([0006], [0029]-[0031] multiple neighboring images searched for identifying large overlap), and generates a composite image that is larger than the respective images by joining the respective images together by using the position information ([0034]-[0038], [0043]  the composite image (i.e., stitched image) after stitching more images will become larger) and the feature points within the mutually overlapping portions of the respective images ([0006], [0029]-[0031] overlap images) obtained by the one or more imagers ([0051] plurality of images captured by the camera).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishizawa to have the apparatus obtaining a plurality of images with mutually overlapping regions in a body of a subject; and feature points within the mutually overlapping regions of the respective images, specifies the mutually overlapping regions by using the feature points, and generates a composite image that is larger than the respective images by joining the respective .
Claims 6-7, 16, 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa in view of Wu et al., and further in view of Itkowitz et al. (US 20170188792). 
Regarding Claim 6, the modified device of Nishizawa and Wu et al. teach the claimed invention as discussed above concerning claim 1, but does not teach a rotation driver configured to rotate at least the distal end portion of the tubular housing of the endoscope, wherein the imager is disposed on the distal end portion of the tubular housing, has an optical axis having a predetermined angle with a rotation axis of the distal end portion of the tubular housing, and is rotated by the rotation driver to ensure a plurality of different visual fields and to obtain the plurality of images. 
Itkowitz et al. teach a rotation driver configured to rotate at least the distal end portion of the tubular housing of the endoscope ([0042]-[0045], drive systems may move the distal end of the medical instrument in multiple degrees of freedom, which may include three degrees of linear motion and in three degrees of rotational motion; [0054]-[0055] a rigid tube housing), 
([0054]-[0055] a rigid tube housing) has an optical axis having a predetermined angle with a rotation axis of the distal end portion of the tubular housing ([0059], rotatable imaging instrument 100, distal end suitable for oblique angle viewing with respect to the optical axis), 
and is rotated by the rotation driver to ensure a plurality of different visual fields and to obtain the plurality of images ([0071] - [0074] images 180, 182, 184 are a series of images captured as the instrument is rotated 180 deg.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Nishizawa and Wu et al. to have a rotation driver configured to rotate at least the distal end portion of the tubular housing of the endoscope, wherein the imager is disposed on the distal end portion of the tubular housing, has an optical axis having a predetermined angle with a rotation axis of the distal end portion of the tubular housing, and is rotated by the rotation driver to ensure a plurality of different visual fields and to obtain the plurality of images as taught by Itkowitz et al. in order to improve controlling the orientation of a minimally invasive medical instrument and to logically present the images captured by the rotated instrument to a user ([0003] of Itkowitz et al.). The modified device of Nishizawa in view of Wu et al., and further in view of Itkowitz et al. will hereinafter be referred to as the modified device of Nishizawa, Wu et al. and Itkowitz et al.
Regarding Claim 7, the modified device of Nishizawa, Wu et al. and Itkowitz et al. teach the claimed invention as discussed above concerning claim 6, and Itkowitz et al. teach the endoscope apparatus (15), wherein the rotation axis extends in a direction ([0054]-[0055] a rigid tube housing a relay lens system for transmitting an image from a distal end to a proximal end of the endoscope), and the imager ([0057] distal of the imager(s)) is  inclined with respect to the rotation axis ([0059] oblique angle).
Regarding Claims 16, Nishizawa discloses an endoscope system (endoscope system 1) comprising: 
one or more endoscopes (10, 30) each of which includes an imager (12, 32) on a distal end portion of a tubular housing,  
the endoscope apparatus including one or more endoscope arms (20, 71) each of which includes a plurality of joints (joint parts 22) and a plurality of position detectors (encoders 17, 24) corresponding to the respective plural of joints (joint parts 22), 
and holds the endoscope ([0047], arm 20 holds the endoscope 10); wherein the endoscope apparatus includes a controller (50, 66) that processes the plurality of images obtained by the one or more of endoscopes ([0097], position calculation part 51 recognizes the position and orientation of the first marker 42 in the reference coordinate system from the plurality of images), 
wherein the controller obtains position information of the imager by using the position detectors ([0007]-[0008], controller acquires a position and orientation of the second insertable instrument in a predetermined coordinate system; calculate a position and direction of an optical axis of the second image sensor based on the position and orientation of the second insertable instrument).
However, Nishizawa does not discloses the apparatus obtaining a plurality of images with mutually overlapping regions in a body of a subject; and feature points 
Wu et al. teach the apparatus obtaining a plurality of images with mutually overlapping regions in a body of a subject ([0006], [0029]-[0031] overlap images); feature points within the mutually overlapping regions of the respective images ([0006], [0029]-[0031] overlap images), specifies the mutually overlapping regions by using the feature points ([0006], [0029]-[0031] multiple neighboring images searched for identifying large overlap), and generates a composite image that is larger than the respective images by joining the respective images together by using the position information ([0034]-[0038], [0043]  the composite image (i.e., stitched image) after stitching more images will become larger) and the feature points within the mutually overlapping portions of the respective images ([0006], [0029]-[0031] overlap images) obtained by the one or more imagers ([0051] plurality of images captured by the camera).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishizawa to have the apparatus obtaining a plurality of images with mutually overlapping regions in a body of a subject; and feature points within the mutually overlapping regions of the respective images, specifies the mutually overlapping regions by using the feature points, and generates a composite image that is larger than the respective images by joining the respective 
The modified device of Nishizawa and Wu et al. teach the endoscope system as discussed above, but does not disclose a robot cart that includes an endoscope apparatus, a console apparatus that transmits an instruction to manipulate the endoscope arm; and a display apparatus that displays an image taken by the endoscope apparatus on a display screen.
Itkowitz et al. teach a robot cart (12) that includes an endoscope apparatus (Figs. 1A-1D), a console apparatus (console 16) that transmits an instruction to manipulate the endoscope arm ([0046]-[0047], console 16 connected to controller 20 transmitting signals instructing teleoperational assembly 12 to move the medical instrument system(s) 14); 
and a display apparatus that displays an image taken by the endoscope apparatus on a display screen (Figs.1A-1C, [0050], endoscope 15 and can include a processor to process captured images for subsequent display to display monitor). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Nishizawa and Wu  a robot cart that includes an endoscope apparatus, a console apparatus that transmits an instruction to manipulate the endoscope arm; and a display apparatus that displays an image taken by the endoscope apparatus on a display screen as taught by Itkowitz et al. in order to improve controlling the orientation of a minimally invasive medical instrument and to logically present the images captured by the rotated instrument to a user ([0003] of Itkowitz et al.).  The modified device of Nishizawa in view of Wu et al., and further in view of Itkowitz et al. will hereinafter be referred to as the modified device of Nishizawa, Wu et al. and Itkowitz et al.
 Regarding Claim 18, the modified device of Nishizawa, Wu et al. and Itkowitz et al. teach the claimed invention as discussed above concerning claim 16, and Itkowitz et al. teach the endoscope apparatus includes a rotation driver configured to rotate at least the distal end portion of the tubular housing of the endoscope ([0042]-[0045], drive systems may move the distal end of the medical instrument in multiple degrees of freedom, which may include three degrees of linear motion and in three degrees of rotational motion), 
wherein the imager has an optical axis having a predetermined angle with a rotation axis of the distal end portion of the tubular housing ([0059], rotatable imaging instrument 100, distal end suitable for oblique angle viewing with respect to the optical axis), and the plurality of images are obtained by the imager by rotating the distal end portion of the tubular housing of the endoscope ([0071]- [0074] images 180, 182, 184 are a series of images captured as the instrument is rotated 180.degree). 
Regarding Claim 20, the modified device of Nishizawa, Wu et al. and Itkowitz et al. teach the claimed invention as discussed above concerning claim 16, and Itkowitz et al. teach a surgical system ([0043], a robotic surgical/medical system) comprising, 
the endoscope system (endoscope system 1), 	
wherein the robot cart (12) further includes a surgical arm (54) on which a surgical instrument is mounted, and the console apparatus transmits an instruction to manipulate the surgical arm ([0046]-[0047], console 16 connected to controller 20 transmitting signals instructing teleoperational assembly 12 to move the medical instrument system(s) 14).
Regarding Claim 21, the modified device of Nishizawa, Wu et al. and Itkowitz et al. teach the claimed invention as discussed above concerning claim 16, and Itkowitz et al. teach a rotation driver configured to rotate at least the distal end portion of the tubular housing of the endoscope ([0042]-[0045], drive systems may move the distal end of the medical instrument in multiple degrees of freedom, which may include three degrees of linear motion and in three degrees of rotational motion; [0054]-[0055] a rigid tube housing), 
wherein the imager is disposed on the distal end portion of the tubular housing ([0054]-[0055] a rigid tube housing), has an optical axis having a predetermined angle with a rotation axis of the distal end portion of the tubular housing ([0059], rotatable imaging instrument 100, distal end suitable for oblique angle viewing with respect to the optical axis),
([0071] - [0074] images 180, 182, 184 are a series of images captured as the instrument is rotated 180 deg.).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa in view of Wu et al., in further view of Itkowitz et al. and further in view of Hua et al. (US 20150238071).
Regarding Claim 9, the modified device of Nishizawa, Wu et al. and Itkowitz et al. teach the claimed invention as discussed above concerning claim 6, but does not teach the endoscope apparatus, wherein the lens of the imager is a foveal lens. Hua et al. teach the endoscope apparatus, wherein the lens of the imager has a foveal lens ([0056], CCD sensor for the foveated lens). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Nishizawa, Wu et al. and Itkowitz et al. to have the endoscope apparatus, wherein the lens of the imager has a foveal lens as taught by Hua et al. in order to improve spatial resolution and enables highly resolvable visualization and enhances intro-operative surgical decision making ([0026] of Hua et al.).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa in view of Wu et al. in further view of Itkowitz et al. and further in view of Kendale et al. (US 20080262295).
Regarding Claim 10, the modified device of Nishizawa, Wu et al. and Itkowitz et al. teach the claimed invention as discussed above concerning claim 6, but does not teach the endoscope apparatus, wherein a sheath is mounted on the distal end portion (Figs.2-4, lens elliptical cover body 30).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Nishizawa, Wu et al. and Itkowitz et al. to have the endoscope apparatus, wherein a sheath is mounted on the distal end portion of the tubular housing as taught by Kendale et al. in order to avoid smearing and/or to view a desired tissue structure ([0004]-[0005] of Kendale et al.). The modified device of Nishizawa in view of Wu et al. in further view of Itkowtiz et al. and in further view of Kendale et al. will hereinafter be referred as the modified device of Nishizawa, Wu et al., Itkowitz et al. and Kendale et al.
Regarding Claim 11, the modified device of Nishizawa, Wu et al., Itkowitz et al.  and Kendale et al. teach the claimed invention as discussed above concerning claim 10, and Kendale et al. teach the sheath having a rounded distal end portion, and the sheath is transparent (Figs.2-4, [0019], the lens cover can have a transparent distal portion including a spheroid tip).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa in view of Wu et al., in further view of Itkowitz et al. and further in view of Yokohama (US 20150138328).
Regarding Claim 13, the modified device of Nishizawa, Wu et al. and Itkowitz et al. teach the claimed invention as discussed above concerning claim 6, but does not teach the endoscope apparatus, wherein the controller stops the rotation of the distal end portions of the respective tubular housings in response to an input instruction, and 
Yokohama teaches the endoscope apparatus, wherein the controller stops the rotation of the distal end portions of the respective tubular housings in response to an input instruction, and obtains the plurality of images by at least one of the imagers in a state where the rotation is stopped (([0178], the endoscope user picks up an image of the observation target region (that is, the observation target region remains still), a high-quality image with signal attenuation suppressed can be picked up and the high-quality image can be displayed on a monitor 5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Nishizawa, Wu et al. and Itkowitz et al. to have the controller stopping the rotation of the distal end portions of the respective tubular housings in response to an input instruction, and obtains the plurality of images by at least one of the imagers in a state where the rotation is stopped as taught by Yokohama in order to smoothly display an image subjected to the mode change, with image disturbance during the image mode change reduced ([0053] of Yokohama). The modified device Nishizawa in view of Wu et al., in further view of Itkowitz et al. and further in view of Yokohama will hereinafter be referred to as the modified device of Nishizawa, Wu et al., Itkowitz et al. and Yokohama.
Regarding Claim 14, the modified device of Nishizawa, Wu et al., Itkowitz et al. and Yokohama teach the claimed invention as discussed above concerning claim 13, and Yokohama teaches the endoscope apparatus, wherein the image obtained and indicated in the state where the rotation is stopped has a high image quality compared ([0187], if a distal end portion 6 of an insertion portion 2 of an endoscope 3 is moving or an object is moving, enabling image pickup to obtain a smooth image at a high frame rate, and if an object, an image of which is being picked up, and/or the distal end portion 6 of the endoscope 3 remains still, enabling obtainment of a high-quality image).
Regarding Claim 15, the modified device of Nishizawa, Wu et al., Itkowitz et al. and Yokohama teach the claimed invention as discussed above concerning claim 13, and Yokohama teaches the endoscope apparatus, wherein the input instruction includes information on position of a target in the body ([0178], endoscope user select the region of observation target), an image of the target being obtained in the state where the rotation is stopped ([0187], the observation target region remains still, high quality image display on a monitor 5), and the controller obtains an image obtained by only the imager with which the image of the target position is obtainable ([0178], image pickup can be performed so as to obtain a smooth image after the distal end portion 6 has moved to a position at which an image of the observation target region can be picked up).
Response to Amendment
Applicant’s arguments with respect to claims 1, 6-7, 9-11, 13-16, 18, and 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 5737011 A		Lukacs; Michael Edward
US 20190028645 A1	Satoh; Masaki
US 9516996		Diolaiti; Nicola et al.
US 4381787		Hottinger; Charles F.
US 20180280110	Meglan; Dwight
Lukacs (US 5737011) discloses a video conferencing system providing an array of three cameras are aligned to provide a larger single image (a composite view). (See figures and col.17, lns.34-44).
Satoh (US 20190028645) discloses an image processing device comprising an image generating unit that stitches, among the plurality of frame images acquired by the acquiring unit, a first frame image and a second frame image, the second frame image being one frame image among several frames before and after the first frame image, to generate a composite image larger than a size of the first frame image and the second frame image.  (See figures and abstract).
Diolaiti et al. (US 9516996) disclose a medical robotic system including an entry guide with surgical tools and a camera extending out of its distal end. To supplement the view provided by an image captured by the camera, an auxiliary view including articulatable arms of the surgical tools and/or camera is generated from sensed or otherwise determined information about their positions and orientations and displayed 
Hottinger (US 4381787) discloses a standard articulated B-scan arm providing positional and directional information for a transducer at its end, based on relative angular displacements of the separate arm segments. The arm of FIG. 1 includes three segments 104, 105 and 106, coupled to a fixed reference (not shown in detail) at a top joint 101, and coupled to one another at joints 102 and 103. A bracket 107, shown symbolically in FIG. 1, holds a transducer. The arm has potentiometer circuits located at each joint 101, 102, 103 for determining the respective angles and positions of the arms.  The digital image memory 515 stores a composite image by appropriately locating the actual data.   (See figures and col.7, lns.4-col.8, lns.3).
Meglan (US 20180280110) discloses a method of visualizing a body cavity during a surgical procedure including positioning an elongated body of an angled endoscope in a first position within a body cavity of a patient, rotating the elongated body about a longitudinal axis in response to a command point, capturing a plurality of images with an image capture device positioned within the elongated body as the elongated body is rotated, and generating a panoramic view of the body cavity from the plurality of images.  (See figure 1 and [0005]-[0007]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571}270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795